Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 10, 2021

The Court of Appeals hereby passes the following order:

A22A0341. OLUWAROTIMI OGUNWOLE v. THE STATE.

      Oluwarotimi Ogunwole was convicted of simple battery and rape. His
conviction was affirmed on appeal. Ogunwole v. State, Case No. A20A0790 (decided
Apr. 23, 2020). In February 2021, acting pro se, he filed a “Motion for Void
Conviction and Sentence with Addition for Actual Innocence Claim.” The trial court
denied the motion on April 14, 2021. Ogunwole filed a notice of appeal seeking to
appeal that order on July 2, 2021. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days after the entry of the order or
judgment to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction upon this Court. Rowland
v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Ogunwole filed his notice of
appeal 79 days after the trial court’s order. Consequently, this appeal is untimely and
is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/10/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.